Citation Nr: 1704938	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  15-11 548	)	 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability. 




ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

These matters come before the Board of Veterans' Appeals, on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is appropriate in order to obtain additional medical opinions regarding the onset and etiology of the Veteran's claimed disabilities.

The Veteran seeks service connection for his left knee disability.  He also seeks service connection for his right knee, right hip, left hip, and back disabilities, to include as secondary to his left knee disability.  

In an October 2013 letter, the Veteran's private physician opined that his right knee disability resulted from an injury suffered during his active duty service and that his remaining claims on appeal are secondary to his right knee disability.  See Private Medical Opinion, 1 (Nov. 25, 2013) (VBMS).  However, the opinion did not contain a rationale that was adequate to fairly adjudicate the Veteran's claims.  See Nieves-Rodriguez v. Peake 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with his service or another service-connected disability; and there is not sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, given the facts above, a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disabilities. 

While on remand, the AOJ should obtain all outstanding, relevant, treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any outstanding sources of treatment for his right knee, left knee, right hip, left hip, and back disabilities.  Collect and associate with the claims file any such records.

2.  Collect and associate with the claims file any outstanding VA treatment records related to the Veteran's right knee, left knee, right hip, left hip, and back disabilities.

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee, left knee, right hip, left hip, and back disabilities.  The claims file should be made available to the examiner.

The examiner should address the following inquiries:

(A) Identify all diagnoses of any disabilities present.

(B) For each diagnosed disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or otherwise related to the Veteran's active duty service.

The rationale for any opinion offered should be provided. 

4.  Then, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





